ORDER

PER CURIAM.
Defendant was charged with the crimes of rape in violation of § 566.030 RSMo 1986, sodomy in violation of § 566.060 RSMo 1986 and sexual abuse in violation of § 566.100 RSMo 1986. Defendant was acquitted of rape (Count I) and sodomy (Count II), but found guilty of sexual abuse in the first degree (Count III). Defendant was sentenced by the court to five years imprisonment on the sexual abuse count.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).